Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00253-CV

                   JC FODALE ENERGY SERVICES, LLC, and Mickey Hunt,
                                     Appellants

                                                  v.

                                          Jenny HENNES,
                                              Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CI12710
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 16, 2019

MOTION GRANTED, DISMISSED

           Appellants have filed a motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellants. See id. R. 42.1(d) (absent

agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM